Third District Court of Appeal
                               State of Florida

                        Opinion filed December 23, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1284
                         Lower Tribunal No. 07-17556
                            ________________


                             Marhlau Belizaire,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Ramiro C. Areces, Judge.

      Marhlau Belizaire, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before SCALES, HENDON and MILLER, JJ.

      PER CURIAM.

      Affirmed.